Appeal by the defendant from a judgment of the County Court, Rockland County (Edelstein, *631J.), rendered April 26, 1984, convicting him of robbery in the first degree (three counts), robbery in the second degree, and grand larceny in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by him to the police.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the hearing court properly concluded that his inculpatory statement to the arresting officer was voluntary. The arresting officer testified at trial that, as he was attempting to handcuff the defendant, the defendant stated, “Hey, man, listen. I didn’t want to do it. I had to do it. My mother is sick and I needed the money, man. Cut me a break”. The defendant sought suppression of this statement on the ground that it was involuntary, since, prior to the defendant’s arrest, the arresting officer’s gun had been drawn. The hearing court denied suppression. We affirm.
According great weight to the determination of the suppression court, which had the advantage of having seen and heard the witnesses (see, People v Prochilo, 41 NY2d 759, 761), we find no error in that court’s holding that the defendant’s statement was spontaneous and not the result of police inducement or provocation (see, People v Maerling, 46 NY2d 289, 301-303).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Kunzeman, J. P., Hooper, Sullivan and Miller, JJ., concur.